January 4, 1918. The opinion of the Court was delivered by
The defendants were convicted of receiving a roll of copper wire of the value of $60, knowing it to be stolen. All *Page 357 
the exceptions (except the ninth) are dependent upon questions of fact. From a consideration of all the circumstances, we are led to the conclusion that there is testimony tending to sustain every material allegation of the indictment.
The rule is thus stated in Railroad v. Partlow, 14 Rich. 237: "It may be that no one of the facts would, of itself, warrant the inference, and yet, when taken together, they may produce belief, which is the object of all evidence. In 1 Green. Ev., sec. 51, it is said: `It is not necessary that the evidence should bear directly upon the issue. It is admissible if it tends to prove the issue, or constitutes a link in the chain of proof, although alone, it might not justify a verdict in accordance with it.' * * * This is usually the case where an issue depends upon circumstantial evidence."
The foregoing words are quoted with approval in Dantzlerv. Cox, 75 S.C. 334, 55 S.E. 774.
We have not discussed the evidence in detail, as it would unduly prolong the opinion, and would subserve no useful purpose.
The ninth exception must be overruled, for the reasons assigned by his Honor, the presiding Judge, in refusing to strike out the testimony.
Affirmed.